247 S.W.3d 68 (2008)
STATE of Missouri, Respondent,
v.
Darrell Wayne RUMBAUGH, Appellant.
No. WD 68000.
Missouri Court of Appeals, Western District.
March 4, 2008.
Michael J. Byrne, Columbia, MO, for appellant.
Daniel K. Knight, Columbia, MO, for respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.


*69 ORDER
PER CURIAM.
Darrell Rumbaugh appeals the circuit court's judgment convicting him of violating an order of protection for an adult. We affirm. Rule 30.25(b).